The following is an examiner’s statement of reasons for allowance: Applicant cites teachings of wearable physiological measuring arrangements including Narasimhan et al. (USPGPub 2018/0206746). However, Narasimhan et al. does not include a carrier board having a stacked portion with a finger side, a canopy side, and a connector side therebetween with the configuration and properties as recited in the claim, including a tip wing extending from the stacked portion which is configured to wrap around a tip of a finger. It is known in the prior art to provide a variety of wearable/self-contained optical sensor arrangements. Such a sensor is disclosed by Isaacson et al. (USPN 5,490,523), at Figure 7, wherein circuit, optical sensing, and power supply elements are all in electrical connection via a ribbon cable. Palatnik et al. (USPGPub 2003/0045784) disclose a similar arrangement (Figure 1) of circuit board, optical elements, and a battery for providing power. Yu et al. (USPN 9,179,868), Figures 1a, 1b, and 4, teach a detachable optical measurement arrangement that may be associated with a finger holding soft gum coat element. Such et al. (USPGPub 2009/0240125 - Figure 2 and the description thereof) and Tateda et al. (USPGPub 2015/0201875 - Figures 4 and 8) teach sensors for placement on a subject’s finger having all in one configurations of sensing elements, power supply, processing, and telemetry. Gilland (USPGPub 2010/0234706) teach a sensor with flexible circuitry (Figures 3A, 4B) and indicate the arrangement can use wireless data communications. DelloStritto et al. (USPGPub 2012/0101349) teach an optical sensor for placement on a subject with a housing for blocking ambient light; however the configuration does not wrap around the subject’s finger during measurement. Diab et al. (USPN 6,256,523) discusses a flexible optical sensor and details of manufacturing of the sensor (Figures 29 - 39). The configuration includes a blocking element, but not a circuit carrier/board  having a stacked portion with a finger side, a canopy side, and a connector therebetween. As such, the prior art does not teach or suggest, a sensing device or method of making thereof, that includes a carrier board having a stacked portion with a finger side, a canopy side opposite the finger side, and a connector side between the finger side and the canopy side, where a tip wing extends from the stacked portion and is configured to wrap around a tip of the finger, having a first circuit board electrically coupled on the canopy side, and optical measurement elements coupled to the tip wing, with a cover configured to secure the carrier board to the finger, in combination with the other claim elements or steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC FRANK WINAKUR whose telephone number is (571)272-4736. The examiner can normally be reached Mon-Fri 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791